 1                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   KIMBERLY CHANTEL ENGLISH,                    Case № 2:18-CV-08776-ODW (AGRx)
12                       Plaintiff,
                                                  JUDGMENT
13        v.
14   THE MORTGAGE STORE FINANCIAL
     INC. et al.,
15
16
                         Defendants.

17
18        Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
19   therefore ORDERED, ADJUDGED, and DECREED as follows:
20        1.    Plaintiff shall recover nothing from Defendants;
21        2.    Plaintiff’s Complaint is dismissed with prejudice.
22
23        IT IS SO ORDERED.
24
25        July 8, 2019
26
27                                    ____________________________________
28                                             OTIS D. WRIGHT, II
                                       UNITED STATES DISTRICT JUDGE
